DETAILED ACTION
The communication dated 01/21/2022 has been entered and fully considered.
Claims 1, 9, and 13 have been amended. Claims 16-20 have been added. Claims 1-20 are 
pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Claims 9-20 maintain rejected.
In view of the amendment, filed 01/21/2022, the following rejections are withdrawn from the
previous office action, mailed on 11/05/2021.
Rejection of Claims 9 and 13 under 35 U.S.C. 112(b)
In view of the amendment, filed 01/21/2022, the drawing, claim, and specification objections 
are withdrawn from the previous office action, mailed on 11/05/2021.
In view of the amendment, filed 01/21/2022, the following rejections are maintained from the
previous office action, mailed on 11/05/2021.
Rejection of Claim 15 under 35 U.S.C. 112(b)
Claim interpretations of “the agent distributor” and “build material distributor” are maintained under 35 U.S.C. 112(f)
The following rejections are maintained for the reason of records given in the previous office
action. The basis of these rejections are the same as given in the office action mailed 11/05/2021.
Claim Objections
Claim 15 is objected to because of the following informalities:  
Line 2: “placement of the fabrication agent in a desired pattern” can read “placement of the fabrication agent in a predetermined pattern”. See above in Response to Amendments, but language like this will overcome the 112b rejection of Claim 15.
Claim 17 is objected to because of the following informalities:
Line 2: “between the plurality of nozzles arranged into angled column” is grammatically incorrect, and examiner suggests “arranged into an angled column”.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Claim 9 includes the limitation of “a build material distributor to successively deposit layers of
build material into a build area” wherein the specification recites “the build material distributor (216)
may include a wiper blade, a roller, and/or a spray mechanism and may be coupled to a scanning
carriage” (see Paragraph [0040] of Application). Therefore, the specification defines a build material
distributor (216) may include a wiper blade, a roller, and/or a spray mechanism and may be coupled to a
scanning carriage as corresponding structure for the claimed placeholder of “a build material
distributor”. Claim 9 also includes the limitation “an agent distributor to selectively distribute a
fabrication agent onto the layers of build material” wherein the specification recites “an agent
distributor (102) that distribute fusing agent, the agent distributor (102) may distribute any type of
fabrication agent such as an inhibitor agent, binding agent, coloring agent, and/or material delivery
agent” (see Paragraph [0033] of Application). Therefore, the specification defines an agent distributor
(102) that distribute fusing agent, the agent distributor (102) may distribute any type of fabrication
agent such as an inhibitor agent, binding agent, coloring agent, and/or material delivery agent as
corresponding structure for the claimed placeholder of “an agent distributor”.
	Similarly, Claim 13 includes the limitation of “a build material distributor to successively deposit
layers of build material into a build area” wherein the specification recites “the build material distributor
(216) may include a wiper blade, a roller, and/or a spray mechanism and may be coupled to a scanning
carriage” (see Paragraph [0040] of Application). Therefore, the specification defines a build material

distributor”. Claim 9 also includes the limitation “an agent distributor to selectively distribute a
fabrication agent onto the layers of build material” wherein the specification recites “an agent
distributor (102) that distribute fusing agent, the agent distributor (102) may distribute any type of
fabrication agent such as an inhibitor agent, binding agent, coloring agent, and/or material delivery
agent” (see Paragraph [0033] of Application). Therefore, the specification defines an agent distributor
(102) that distribute fusing agent, the agent distributor (102) may distribute any type of fabrication
agent such as an inhibitor agent, binding agent, coloring agent, and/or material delivery agent as
corresponding structure for the claimed placeholder of “an agent distributor”.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites “a desired pattern” in the 3rd line. The specification does not provide a clear
description or definition for the scope of the term “desired pattern”, making such claims indefinite as
one of ordinary skill in the art cannot properly define an extent for the scope of a “desired pattern”
from the placement of the fabrication agent. As explained above in Response to Amendments, although Examiner appreciates the desired pattern is defined by 3D object, it is still unclear as to what features would define the object in terms of its desired pattern: shape, smoothness, color, or other pattern characteristics, thus making it indefinite. As stated above in Claim Objections, Examiner notes “a predetermined pattern” would overcome this rejection.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 
Claims 9-12, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kusakari et al. (US 2011/0187773 A1), hereinafter Kusakari in view of Sakaida (US 20070132815 A1). 
Regarding Claim 9, Kusakari discloses an additive manufacturing device (printhead 100 Figure 1A) comprising: a build material distributor to successively deposit layers of build material into a build area (rollers 145 Figure 1C); and an agent distributor to selectively distribute a fabrication agent onto the layers of build material (nozzle layer 132 secured to printhead to distribute layers [0004] Figure 1), the agent distributor comprising: at least one fluidic ejection die (nozzle layer 132 has nozzle face 135 [0028] Figure 1B) comprising: a plurality of nozzles arranged into angled columns along a die length (plurality of nozzles 180 along length of nozzle face 135 in parallel columns [0003] Figure 2B) the angled columns distributed across a width of the fluidic ejection die (along width dimensions too [0003] Figure 2B); for each respective nozzle of the plurality of nozzles, a respective ejection chamber fluidically coupled to the respective nozzle (nozzles 180 has descender 650 Figure 6B, pressure pulse down descender 650 causes ejection of fluid through nozzle 180 [0059]) and for each respective ejection chamber, at least one respective fluid feed hole (ascender 630 with chambers 640 Figure 6B necessarily has hole leading to nozzle 180 [0059]) fluidically coupled to the respective ejection chamber (ascender 630 fluidly connected to descender 650 [0057]). Kusakari further teaches adjacent nozzles within an angled column have a pitch such that a resulting output of adjacent nozzles overlap.
Kusakari further discloses wherein adjacent nozzles within an angled column have a pitch of 14
[0008]). It would be obvious to one of ordinary skill in the art to try to make the output of the nozzles, ejected droplets, overlap with the pitch of the nozzle itself, and would have a reasonable expectation of success in doing so. Based on
the advantages provided in paragraph [0011] of the prior art, such claimed arrangement can reduce
inaccuracies in fluid droplet deposition that cause aberrations such as streaks. A person of ordinary skill
has good reason to pursue the known option within his or her technical grasp. If this leads to the
anticipated success, it is likely the product not of innovation but or ordinary skill and common sense."
KSR int'l Co. v. Teleflex Inc., 127 S.Ct. 1727,82 USPQ2d 1385 (2007). However, Kusakari is deficient in disclosing the angled columns arranged such that each angled column is non-orthogonal to the die width and the die length.
	In the analogous art, Sakaida teaches an inkjet head including a flow path unit and a plurality of actuator units (Abstract), using additive manufacturing techniques like an inkjet printer ([0002]). Sakaida teaches the angled columns arranged such that each angled column is non-orthogonal to the die width and the die length (head body 13 has actuator units 21 that are non-orthogonal to the sheet conveying direction (length) and sheet width direction (width) Figure 2). The actuator units comprise the nozzles 8 and pressure chambers 10 (Figure 3). The actuators 21 represent the angled columns, as depicted in Figure 2, with their respective nozzles 8 as depicted in Figure 3, so that each actuator column with nozzles is non-orthogonal to the head body 13 in the sheet-conveying direction and sheet width direction (Figure 2 and 3). Sakaida teaches the advantage of such an array of actuators being arranged non-orthogonally to the head body include that printing can be performed while pressurizing at the same timings the pressure chambers which are at corresponding positions in all the actuator units and therefore, the control of the actuator units is facilitated ([0072]).
The teachings of Sakaida and the claimed invention would be considered analogous because
Abstract Figure 3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the additive manufacturing device of Kusakari so that the angled columns arranged such that each angled column is non-orthogonal to the die width and the die length, as the additive manufacturing device of Kusakari so that printing can be performed while pressurizing at the same timings the pressure chambers which are at corresponding positions in all the actuator units and therefore, the control of the actuator units is facilitated.

    PNG
    media_image1.png
    690
    971
    media_image1.png
    Greyscale

Regarding Claim 10, Kusakari in view of Sakaida discloses all the limitations as set forth above in the rejection of Claim 9. Kusakari further discloses wherein the plurality of nozzles are divided into multiple arrays (plurality of nozzles 180 arranged in multiple arrays Figure 1D).
Regarding Claim 11, Kusakari in view of Sakaida discloses all the limitations as set forth above in the rejection of Claims 9 and 10. Kusakari is deficient in disclosing sets of neighboring nozzles in the different arrays have different angles relative to the die width.
Figure 6 are at a different angle along the sheet width direction than the nozzles in Figure 2). Sakaida teaches the advantage of such an array of actuators being arranged non-orthogonally to the head body include that printing can be performed while pressurizing at the same timings the pressure chambers which are at corresponding positions in all the actuator units and therefore, the control of the actuator units is facilitated ([0072]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the additive manufacturing device of Kusakari so that sets of neighboring nozzles in the different arrays have different angles relative to the die width, as the additive manufacturing device of Kusakari so that printing can be performed while pressurizing at the same timings the pressure chambers which are at corresponding positions in all the actuator units and therefore, the control of the actuator units is facilitated.


    PNG
    media_image1.png
    690
    971
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    710
    1104
    media_image2.png
    Greyscale

Regarding Claim 12, Kusakari in view of Sakaida discloses all the limitations as set forth above in the rejection of Claims 9 and 10. Kusakari is deficient in disclosing the arrays are offset mirrors of one another. 
Figure 6). Sakaida teaches the advantages of the flow path 55a with nozzle rows being arranged as mirrors to one another include crosstalk due to pressure waves can be further suppressed ([0057]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the additive manufacturing device of Kusakari so that the arrays are offset mirrors of one another, as the additive manufacturing device of Kusakari so that crosstalk due to pressure waves can be further suppressed.

    PNG
    media_image3.png
    710
    1104
    media_image3.png
    Greyscale

Regarding Claim 16, Kusakari in view of Sakaida discloses all the limitations as set forth above in the rejection of Claim 9. Kusakari discloses the at least one fluidic ejection die is rectangular (nozzle face 135 is rectangular Figure 1B).
Regarding Claim 18, Kusakari in view of Sakaida discloses all the limitations as set forth above in the rejection of Claims 9 and 12. Kusakari is deficient in disclosing the arrays are offset mirrors of one another along the die length.
Sakaida discloses the arrays are offset mirrors of one another along the die length (each adjacent array of nozzles is a shifted mirror image of one another over the axis 55a along length of head Figure 6). Sakaida teaches the advantages of the flow path 55a with nozzle rows being arranged as mirrors to one another include crosstalk due to pressure waves can be further suppressed ([0057]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the additive manufacturing device of Kusakari so that the arrays are offset mirrors of one another along the die length, as the additive manufacturing device of Kusakari so that crosstalk due to pressure waves can be further suppressed.
Claims 13, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kusakari (US 2011/0187773 A1) in view of Sachs et al. (US 6,146,567), hereinafter Sachs, Sakaida (US 20070132815 A1), and Murphree et al. (US-20180126650-A1), hereinafter Murphree.
Regarding Claim 13, Kusakari discloses an additive manufacturing device (printhead 100 Figure
1A) comprising: a build material distributor to successively deposit layers of build material into a build
area (rollers 145 Figure 1C); and an agent distributor to selectively distribute a fabrication agent onto
the layers of build material (nozzle layer 132 secured to printhead to distribute layers [0004] Figure 1),
the agent distributor comprising: at least one fluidic ejection die (nozzle layer 132 has nozzle face 135
[0028] Figure 1B) comprising: a plurality of nozzles arranged into angled columns along a die length
(plurality of nozzles 180 along length of nozzle face 135, columns direction oblique to width of nozzle
face 135 [0003] Figure 2B) the angled columns distributed across a width of the fluidic ejection die
(along width dimensions too [0003] Figure 2B), the angled columns arranged such that each angled
column is non-orthogonal to a die width (angled columns of nozzles arranged at oblique angles relative
to die width [0004] Figure 1B); for each respective nozzle of the plurality of nozzles, a respective
ejection chamber fluidically coupled to the respective nozzle (nozzles 180 has fluid pumping chamber
640 Figure 6B, [0035]) and for each respective ejection chamber, at least one respective fluid feed hole
(descender 650 Figure 6B necessarily has hole leading to ejection from nozzle 180) fluidically coupled to
the respective ejection chamber (descender 650 fluidly connected to chamber 640 [0057], pressure
[0059]); wherein adjacent nozzles
within an angled column have a pitch less than an area covered by an output of a nozzle ([0008]). Kusakari further teaches adjacent nozzles within an angled column have a pitch such that a resulting output of adjacent nozzles overlap.
Kusakari further discloses wherein adjacent nozzles within an angled column have a pitch of 14
droplet pitches between adjacent nozzles or 1/1200th of an inch ([0008]). It would be obvious to one of ordinary skill in the art to try to make the output of the nozzles, ejected droplets, overlap with the pitch of the nozzle itself, and would have a reasonable expectation of success in doing so. Based on
the advantages provided in paragraph [0011] of the prior art, such claimed arrangement can reduce
inaccuracies in fluid droplet deposition that cause aberrations such as streaks. A person of ordinary skill
has good reason to pursue the known option within his or her technical grasp. If this leads to the
anticipated success, it is likely the product not of innovation but or ordinary skill and common sense."
KSR int'l Co. v. Teleflex Inc., 127 S.Ct. 1727,82 USPQ2d 1385 (2007). However, Kusakari is deficient in disclosing a bed to contain the volume of build material; at least one fluidic ejection die which is to reduce vortices between the fluidic ejection die and the bed; the angled columns arranged such that each angled column is non-orthogonal to the die width and the die length.
In an analogous art, Sachs teaches a three-dimensional printing method (Title) including the use 
of linear arrays 53 of eight nozzles with appropriate spacing (Column 4 and Figure 6A-B) in which a surface 15 acts as a die for the plurality of nozzles for the printhead 53 (Figure 3). Sachs discloses a bed to contain a volume of build material (bed 51 of porous material Column 5). Sachs teaches one advantage of having a powder bed is to attain a high production rate of producing parts in the printing process such that each cubic centimeter of binder that enters the powder bed binds approximately 1 cubic centimeter of powder and creates a portion of the part of approximately 2 cubic centimeters in volume, which leads to the volume of a part created being roughly twice the volume of binder deposited Column 1). The teachings of Sachs and the claimed invention would be considered analogous because both ascertain to 3D printing methods using linear arrays of a plurality of nozzles ([Column 4], Figure 3). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to modify the additive manufacturing device of Kusakari to include a bed to
contain a volume of build material, as the additive manufacturing device of Kusakari since such was
recognized to attain a high production rate of producing parts in the printing process such that each
cubic centimeter of binder that enters the powder bed binds approximately 1 cubic centimeter of
powder and creates a portion of the part of approximately 2 cubic centimeters in volume, which leads to
the volume of a part created being roughly twice the volume of binder deposited (Column 1). Kusakari in view of Sachs are deficient in disclosing at least one fluidic ejection die which is to reduce vortices between the fluidic ejection die and the bed; the angled columns arranged such that each angled column is non-orthogonal to the die width and the die length.
In another analogous art, Sakaida teaches an inkjet head including a flow path unit and a plurality of actuator units (Abstract), using additive manufacturing techniques like an inkjet printer ([0002]). Sakaida teaches the angled columns arranged such that each angled column is non-orthogonal to the die width and the die length (head body 13 has actuator units 21 that are non-orthogonal to the sheet conveying direction (length) and sheet width direction (width) Figure 2). The actuator units comprise the nozzles 8 and pressure chambers 10 (Figure 3). The actuators 21 represent the angled columns, as depicted in Figure 2, with their respective nozzles 8 as depicted in Figure 3, so that each actuator column with nozzles is non-orthogonal to the head body 13 in the sheet-conveying direction and sheet width direction (Figure 2 and 3). Sakaida teaches the advantage of such an array of actuators being arranged non-orthogonally to the head body include that printing can be performed while pressurizing at the same timings the pressure chambers which are at corresponding positions in all the actuator units and therefore, the control of the actuator units is facilitated ([0072]).
Abstract Figure 3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the additive manufacturing device of Kusakari in view of Sachs so that the angled columns arranged such that each angled column is non-orthogonal to the die width and the die length, as the additive manufacturing device of Kusakari in view of Sachs so that printing can be performed while pressurizing at the same timings the pressure chambers which are at corresponding positions in all the actuator units and therefore, the control of the actuator units is facilitated. Kusakari in view of Sachs and in further view of Sakaida are deficient in disclosing the angled columns arranged such that each angled column is non-orthogonal to the die width and the die length.
In another analogous art, Murphree teaches three-dimensional (3D) printing processes, apparatuses, software, and systems for controlling and/or treating gas borne debris in an atmosphere of a 3D printer (Abstract). Murphree teaches the gas flow within the enclosure of the printing system may be free of standing vortices, thereby reducing their effect ([[0256]). It would be obvious to one of ordinary skill in the art to try placing the nozzle face/die of Kusakari in a fashion similar to the configuration of Murphree to reduce or eliminate vortices in the printing system, and have a reasonable expectation of success in choosing such a configuration. Murphree further teaches the advantage of reducing the air vortices is to improve the gas flow in the system to manufacture a more desired object ([0257]).
The teachings of Murphree and the claimed invention would be considered analogous because both ascertain to additive manufacturing methods to manufacture a three-dimensional object (Abstract). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the additive manufacturing device of Kusakari in view of Sachs in view of Sakaida so that at least one fluidic ejection die which is to reduce vortices between the fluidic 
Regarding Claim 19, Kusakari in view of Sachs, Sakaida, and Murphree disclose all of the limitations above as applied to the rejection of Claim 13. Kusakari is deficient in disclosing the angled columns are non-orthogonal to a direction of fluidic ejection die movement across the bed.
Sakaida discloses the angled columns are non-orthogonal to a direction of fluidic ejection die (head body 13 has actuator units 21 that are non-orthogonal to the sheet conveying direction (length) and sheet width direction (width) Figure 2). The actuator units comprise the nozzles 8 and pressure chambers 10 (Figure 3). The actuators 21 represent the angled columns, as depicted in Figure 2, with their respective nozzles 8 as depicted in Figure 3, so that each actuator column with nozzles is non-orthogonal to the head body 13 in the sheet-conveying direction and sheet width direction (Figure 2 and 3). Sakaida teaches the advantage of such an array of actuators being arranged non-orthogonally to the head body include that printing can be performed while pressurizing at the same timings the pressure chambers which are at corresponding positions in all the actuator units and therefore, the control of the actuator units is facilitated ([0072]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the additive manufacturing device of Kusakari so that the angled columns are non-orthogonal to a direction of fluidic ejection die, as the additive manufacturing device of Kusakari so that printing can be performed while pressurizing at the same timings the pressure chambers which are at corresponding positions in all the actuator units and therefore, the control of the actuator units is facilitated. Kusakari in view of Sakaida are deficient in disclosing the angled columns are non-orthogonal to a direction of fluidic ejection die movement across the bed.
Sachs discloses a bed to contain a volume of build material (bed 51 of porous material Column 5). It would be obvious to one of ordinary skill in the art that the angled columns can move across the Column 1). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of 
the claimed invention to modify the additive manufacturing device of Kusakari in view of Sakaida so that the angled columns are non-orthogonal to a direction of fluidic ejection die movement across the bed, as the additive manufacturing device of Kusakari in view of Sakaida so that printing can be performed while pressurizing at the same timings the pressure chambers which are at corresponding positions in all the actuator units and therefore, the control of the actuator units is facilitated.
Regarding Claim 20, Kusakari in view of Sachs, Sakaida, and Murphree disclose all of the limitations above as applied to the rejection of Claim 13. Kusakari is deficient in disclosing in a first set of neighboring nozzles in a first array, an adjacent nozzle that is lower along the die length has a die width position that is greater than an immediately upstream nozzle; and 88578631016/493,050 in a second set of neighboring nozzles in a second array, an adjacent nozzle that is lower along the die length has a die width position that is less than an immediately upstream nozzle.
Sakaida discloses a first set of neighboring nozzles in a first array (first array of nozzles 8 in red 
Figure 3), an adjacent nozzle that is lower along the die length has a die width position that is greater than an immediately upstream nozzle (red nozzle on the top is adjacent to the bottom nozzle which is lower along the die length (sheet conveying direction) and greater along the sheet width direction (sheet width direction Figure 3 below); and 88578631016/493,050in a second set of neighboring nozzles in a second array, an adjacent nozzle that is lower along the die length has a die width position that is less than an Figure 3 below). Sakaida teaches the advantage of such an array of actuators being arranged non-orthogonally to the head body include that printing can be performed while pressurizing at the same timings the pressure chambers which are at corresponding positions in all the actuator units and therefore, the control of the actuator units is facilitated ([0072]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the additive manufacturing device of Kusakari so that in a first set of neighboring nozzles in a first array, an adjacent nozzle that is lower along the die length has a die width position that is greater than an immediately upstream nozzle; and 88578631016/493,050 in a second set of neighboring nozzles in a second array, an adjacent nozzle that is lower along the die length has a die width position that is less than an immediately upstream nozzle, as the additive manufacturing device of Kusakari so that printing can be performed while pressurizing at the same timings the pressure chambers which are at corresponding positions in all the actuator units and therefore, the control of the actuator units is facilitated.

    PNG
    media_image4.png
    672
    955
    media_image4.png
    Greyscale

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kusakari (US 2011/0187773 A1) in view of Sachs (US 6,146,567), Sakaida (US 20070132815 A1), and Murphree (US-20180126650-A1), as applied to Claim 13 above, and further in view of Mark et al. (US 2014/0291886 A1), hereinafter Mark.
Regarding Claim 14, Kusakari in view of Sachs, Sakaida, and Murphree disclose all of the limitations above as applied to the rejection of Claim 13. Kusakari in view of Sachs, Sakaida, and Murphree are deficient in disclosing the bed moves in a vertical direction as successive layers of build material are deposited into the build area.
Mark teaches various embodiments related to three dimensional printers (Abstract), where a
nozzle 710 (Figure 18C) with a corresponding powder bed ([0199]), and roller impregnation system
(Figure 44A). Mark discloses the bed moves in a vertical direction as successive layers of build material
are deposited into the build area (print bed may be moved down in the z direction [0199]). Mark
teaches the advantages of moving the bed in a vertical direction are to allow the nozzle to be cleaned
using a forward-feeding cycle, which would allow for more efficient production of a printed three-
dimensional part ([0199]). The teachings of Mark and the claimed invention would be considered analogous because both ascertain to 3D printers using powder beds ([0199]), nozzles (Figure 18C), and a
roller mechanism (Figure 44A).
It would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to modify the additive manufacturing device of Kusakari in view of Sachs, Sakaida, and Murphree to incorporate that the bed moves in a vertical direction as successive layers of build material are deposited into the build area, as the additive manufacturing device of Kusakari in view of Sachs, Sakaida, and Murphree since such was recognized to allow the nozzle to be cleaned using a forward-feeding cycle, which would allow for more efficient production of a printed three-dimensional part ([0199].
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kusakari (US 2011/0187773 A1) in view of Sakaida (US 20070132815 A1), as applied to Claim 12 above, and further in view of Sachs (US 6,146,567).
Regarding Claim 15, Kusakari in view of Sakaida disclose all of the limitations as set forth above in the rejection of Claim 12. Kusakari in view of Sakaida are deficient in disclosing wherein the agent distributor translates in a horizontal direction to allow placement of the fabrication agent in a desired pattern.
Sachs discloses wherein the agent distributor translates in a horizontal direction to allow
placement of the fabrication agent in a desired pattern (printhead 61 can move left to right Top Column
6, Figure 7B-C). Sachs teaches an advantage of allowing the fabrication agent (printhead) to translate
horizontally is each proportionally deflected stream covering a relatively narrow path 71 as the
printhead travels, and that the use of proportional deflection allows for very fine control over the drop
placement position in a direction perpendicular to the direction of fast Scan of the raster, allowing for a
more efficient printing process (Top Column 6). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to modify the additive manufacturing device of Kusakari in view of Sakaida to incorporate the agent distributor to translate in a horizontal direction to allow placement of the fabrication agent in a desired pattern, as the additive manufacturing device of Kusakari in view of Sakaida since such was recognized to proportionally deflect streams covering a relatively narrow path 71 as the printhead travels, and that the use of proportional deflection allows for very fine control over the drop placement position in a direction perpendicular to the direction of fast Scan of the raster, allowing for a more efficient printing process (Top Column 6.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kusakari (US 2011/0187773 A1) in view of Sakaida (US 20070132815 A1), as applied to Claim 9 above, and further in view of Matusik et al. (US-20180056582-A1), hereinafter Matusik.
Regarding Claim 17, Kusakari in view of Sakaida disclose all of the limitations as set forth above in the rejection of Claim 9. Kusakari in view of Sakaida are deficient in disclosing a difference in length position between the plurality of nozzles arranged into angled column is less than a diameter of the nozzles.
In the analogous art, Matusik teaches devices and methods are described that provide printing 
of three-dimensional objects using reactive materials such as materials that result in a polyurethane formulation (Abstract). Matusik discloses a difference in length position between the plurality of nozzles arranged into angled column (spacing between adjacent nozzles is range between about 50 um to about 1000 um [0038]) is less than a diameter of the nozzles (diameter range is 5 um to about 100 um [0037]). It would be obvious to one of ordinary skill in the art to try to configure the system such that a nozzle spacing is 50 um and the nozzle diameter is 100 um, thus teaching a difference in length position between the plurality of nozzles arranged into angled column is less than a diameter of the nozzles, and would have a reasonable expectation of success in choosing such dimensions. Matusik teaches the advantage of such dimensions of the diameter and lengthwise spacing include to adjust a volume and/ or size of the outputted droplets , and this can be used to assist in adjusting a size of outputted droplets, thereby manufacturing a more precise object ([0037]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to modify the additive manufacturing device of Kusakari in view of Sakaida so that a difference in length position between the plurality of nozzles arranged into angled column is less than a diameter of the nozzles, as the additive manufacturing device of Kusakari in view of Sakaida since such .
Response to Arguments
Applicant's arguments filed 01/21/2022 have been fully considered but they are not persuasive. With respect to Applicant’s argument to Claim 15 regarding 112 (b), Applicant argues “the ‘desired pattern’ of the deposition of the fabrication agent is defined by the 3D object” (See Page 14 of Remarks). This is not found persuasive because the scope is still unclear as to what constitutes a desired pattern, and one of ordinary skill in the art could imagine many different factors; shape, color, etc.…; that vary amongst individuals in the art. Examiner notes amending language to “a predetermined pattern” would overcome this rejection.
With respect to Claim 9 under U.S.C. 102, Applicant argues “Specifically, Kusakari fails to teach or suggest ‘angled columns [that are] distributed across a width of the fluidic ejection die, the angled columns arranged such that each angled column is non-orthogonal to the die width and the die length’” (See Page 15 of Remarks). This is not persuasive because Sakaida, in the analogous art, teaches such a feature and provides motivation to combine such a teaching with Kusakari. Examiner further notes Kusakari does disclose the angled columns are distributed across a width of the fluidic ejection die, in Figure 2B where the rows/columns extend in the width direction , and one of ordinary skill in the art would be expected to understand this limitation.
With respect to Claim 11 under U.S.C. 102, Applicant argues “Kusakari does not appear to teach or suggest columns having different angles relative to a die width” (See Page 18 remarks). Examiner agrees Kusakari does not teach this limitation, however upon further search and consideration, Sakaida is shown to disclose this feature in the analogous art and provides a motivation to do so.
With respect to Claim 12 under U.S.C. 102, Applicant argues “Kusakari does not teach different arrays and therefore cannot teach nozzle arrangements of different arrays” (See Page 19 Remarks). 
With respect to Claim 13 under U.S.C. 103, Applicant argues “Kusakari fails to teach or 
suggest, ‘angled columns arranged such that, each angled column is non-orthogonal to a die width and the die length’ and Sachs fails to make up for this deficiency in Kusakari" (See Page 20 Remarks). Examiner agrees that Kusakari does not teach amended claim language, however, Sakaida is shown to disclose this feature in the analogous art and provides a motivation to do so. Applicant further argues “Kusakari and Sachs in any combination fail to teach or suggest, ‘reduc[ing] vortices between the fluidic ejection die and the bed’” (See Page 11 Remarks). Examiner notes this is an intended use, In recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. However, it is noted that Murphree does teach this limitation, in the analogous art, but the limitation itself does not receive patentable weight as an intended use. A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (See MPEP 2114 II).
With respect to Claim 13 under U.S.C. 103, Applicant argues “Claim 14 depends from Claim 13, and consequently should be reconsidered for the same reasons as presented above in favor of the patentability of independent Claim 13” (See Pages 21-22). Examiner notes that the teachings of Sakaida, Murphree, and Sachs disclose all the limitations of Claim 13, and Marks further teaches the limitations of Claim 14. Further, Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Fisher (US 6345879 B1) teaches a printing head having a bi-axial nozzle array (Abstract).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN I GLASSER whose telephone number is (571)272-1586. The examiner can normally be reached Monday - Friday 6:30AM- 4:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH DEL SOLE can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/B.I.G./Examiner, Art Unit 1754                                                                                                                                                                                                        
/SEYED MASOUD MALEKZADEH/Primary Examiner, Art Unit 1754